DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 12-15 stand rejected under Section 112(a) for failing to meet the written description requirement.  Claims 12-15, 20, 21, and 29-31 stand rejected under Section 112(b) for indefiniteness.  Claims 12-16 and 29-32 stand objected to for informalities.
Applicants amended claims 12-16 and 29-32.  Applicants argue that the application is in condition for allowance.
Turning first to the claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(b) rejections: Applicants’ amendments to claims 12 and 29-31 address the Section 112(b) rejections.  No new matter has been added.  Applicants’ arguments directed the Section 112(b) rejections of claims 20 and 21 are persuasive.  The Section 112(b) rejections are withdrawn.
Section 112(a) rejections: Applicants’ amendments address the previously noted Section 112(a) rejections and are accepted and entered.  No new matter has been added.  The Section 112(a) rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims or that could be used with the previously cited prior art to render obvious the claims.  Claim 15 has informalities, which are noted below.  The remaining claims, claims 1-14, and 16-21, 24-26, and 28-32, are allowed.

Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, lines 2-3: Change “the bridge line at least one bridge line” to “the at least one bridge line”.
Claim 15, line 4: Change “the bridge line at least one bridge line” to “the at least one bridge line”.
Appropriate correction is required.
Election/Restrictions
Claims 1-14, 16-21, 24-26, and 28-32 are allowable, with claim 15 being allowable once the informalities are addressed. The restriction requirement between species, as set forth in the Office action mailed on October 16, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between species is withdrawn.  Claims 22, 23, and 27, directed to an unelected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-14 and 16-32 are allowed, with claim 15 being allowable once the informalities are addressed.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein at least one wiring of the plurality of wirings is branched on the bending area so as to include at least a portion having multiple conductive lines running in parallel and at least one bridge line connecting the multiple conductive lines”, in combination with the remaining limitations of the claim.
With regard to claims 2-11, 16, 17, 22-24, and 32: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 12: The claim has been found allowable because the prior art of record does not disclose “a plurality of wirings on the flexible substrate, each of the plurality of wirings including: a first wiring portion in the first bending area having a first shape; a second wiring portion in the second bending area being electrically connected to the first wiring portion in the bending area, the second wiring portion having a second shape that is different from the first shape; and a third wiring portion in the third bending area being electrically connected to the first wiring portion and the second wiring portion in the bending area, the third wiring portion having a third shape that is different from the first shape and the second shape, wherein the plurality of wirings in the second bending area are branched so as to include at least one bridge line connecting multiple conductive lines, the plurality of wirings in the third bending area is branched so as to include at least a portion having multiple conductive lines running in parallel and at least one bridge line connecting the multiple conductive lines, the second bending area includes a second conductive line and a fourth conductive line electrically connected to a respective first conductive line and third conductive line of the first bending area; and the at least one bridge line in the second bending area includes a first bridge line and a second bridge line that are arranged in directions crossing each other”, in combination with the remaining limitations of the claim.
With regard to claims 13-15: The claims have been found allowable due to their dependency from claim 12 above.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “the second wiring portions has a plurality of holes”, in combination with the remaining limitations of the claim.
With regard to claim 19: The claim has been found allowable due to its dependency from claim 18 above.
With regard to claim 20: The claim has been found allowable because the prior art of record does not disclose “each of the plurality of wirings includes a third wiring in the third bending area and having a third shape that is different from the first shape and the second shape”, in combination with the remaining limitations of the claim.
With regard to claim 21: The claim has been found allowable due to its dependency from claim 20 above.
With regard to claim 25: The claim has been found allowable because the prior art of record does not disclose “the bending area including: a first curvature area bent with a first curvature; and a second curvature area between the first curvature area and each of the first area and the second area and bent with a second curvature that is different from the first curvature; a display in the first area of the substrate; and a plurality of wirings extending in a direction crossing the bending axis and passing through the bending area, each of the plurality of wirings having a first shape in the first curvature area and having a second shape that is different from the first shape in the second curvature area”, in combination with the remaining limitations of the claim.
With regard to claims 26-31: The claims have been found allowable due to their dependency from claim 25 above.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897